  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 1 of 7 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


LAWRENCE O’TOOLE,                            )
                                             )
               Plaintiff                     )
                                             )
vs.                                          )
                                             )
THE CITY OF ST. LOUIS,                       )
Serve:                                       )
1200 Market Street                           )              Cause No:
St. Louis, MO 63103                          )
                                             )              JURY TRIAL DEMANDED
THE ST. LOUIS METROPOLITAN                   )
POLICE DEPARTMENT,                           )
Serve:                                       )
Chief John Hayden                            )
1910 Olive Street                            )
St. Louis, MO 63103                          )
                                             )
CHIEF JOHN HAYDEN,                           )
in his official and individual capacity,     )
Serve:                                       )
1910 Olive Street                            )
St. Louis, MO 63103                          )
                                             )
JIMMIE EDWARDS,                              )
in his official and individual capacity,     )
Serve:                                       )
1200 Market Street, #401                     )
St. Louis, MO 63103                          )
                                             )
               Defendants.                   )


PETITION FOR RETALIATION IN VIOLATION OF THE EQUAL EMPLOYMENT
                       OPPORTUNITY ACT

       COMES NOW Plaintiff, Lawrence O'Toole, by and through his undersigned attorney,

and for his claim against the City of St. Louis, the St. Louis Metropolitan Police Department,

Chief John Hayden and Public Safety Director Jimmie Edwards states as follows:

       1.      Plaintiff brings this action pursuant to 42 U.S.C. §2000(e) et seq. and §213.010

et seq, R.S.Mo. (MHRA). This Court has jurisdiction over this action pursuant to 28 U.S.C.

                                                 1
  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 2 of 7 PageID #: 2




§1331. Plaintiff further invokes the supplemental jurisdiction of this Court to hear and decide

claims arising under state law pursuant to 28 U.S.C. §1367. Venue is proper in this District

pursuant to 28 U.S.C. §1391(b).

        2.      Plaintiff Lawrence O’Toole is a resident of the City of St. Louis, State of

Missouri and a citizen of the United States.

        3.      Defendant City of St. Louis is a political subdivision of the state of Missouri

and is, therefore, an employer within the meaning of MHR Sec 213.010(8).

        4.      Defendant St. Louis Metropolitan Police Department is a division and

department of the City of St. Louis and a political subdivision of the State of Missouri and,

therefore, an employer within the meaning of MHRA Sec. 213.010(8).

        5.      On June 22, 2018, Plaintiff filed charge number E – 06\18-49650; 28E-2018-

01181C and 560 – 2019 – 01816 with the US Equal Employment Opportunity Commission

(“EEOC”) and the Missouri Commission on Human Rights (“MCHR “). On June 20, 2019 the

Plaintiff filed a First Amended Complaint clarifying his ongoing retaliation claim.

        6.      On February 6, 2020, MCHR issued its notice of right to sue.

        7.      Plaintiff timely filed his lawsuit within 90 days of MCHR’s issuance of the

notice of right to sue.

        8.      Defendant City of St. Louis and the St. Louis Metropolitan Police Department

hired the Plaintiff to work as a commissioned police officer from 1984 through the present.

        9.      The Plaintiff was consistently promoted throughout his career through the ranks

to the position of Lieutenant Colonel. From July 2015 to April 2017 the Plaintiff served as the

Assistant Chief of Police. When the former Chief of Police resigned in 2017, Plaintiff, because

of his experience and qualifications, was appointed the Acting Police Commissioner. Plaintiff

served in this position from April 2017 to December 2017.




                                               2
  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 3 of 7 PageID #: 3




        10.     Plaintiff consistently performed his duty to the Defendants throughout his

employment and exceeded expectations.

        11.     The Police Chief of the St. Louis Metropolitan Police Department is identified

as the Police Commissioner under the City of St. Louis Charter. The appointing authority for

the Police Commissioner is the Director of Public Safety. The Director of Public Safety at all

relevant times in this matter was Jimmie Edwards.

        12.     In April of 2017, the Plaintiff was assigned the duties of Police Commissioner

given the title “Interim Police Commissioner”.

        13.     The process for the selection of Police Commissioner began on October 2, 2017.

The application closed on October 26, 2017. The Plaintiff participated in this process.

        14.     Upon information and belief the promotion/hiring process for the position of

Police Commissioner was biased against Plaintiff on the basis of his race.

        15.     The promotion/hiring process occurred during and shortly after the Stockley

riots which were racially motivated. This public unrest created a motivation on the part of the

Defendants to refuse to promote the Plaintiff and such animus arose from the Plaintiff’s race.

        16.     The Defendants created committees for the stated purpose narrowing the list of

candidates, ranking the candidates and making recommendations of candidates to the

appointing authorities. Such committees were pretextual and heavily biased against the

Plaintiff on the basis of race.

        17.     Upon information and belief, the Defendant City of St. louis established the

selection committees in a biased and unfair manner in the selection of members and the manner

in which interviews were conducted. The selection committees contained members who were

openly hostile to the Plaintiff on the basis of his race.

        18.     The Defendants conducted public meetings as part of the promotion/hiring

process. These meetings were conducted in a way designed to humiliate and embarrass the


                                                 3
  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 4 of 7 PageID #: 4




Plaintiff on the basis of his race. The Defendants failed to control the meetings and their

participants so that the meetings were chaotic and Plaintiff was denied the opportunity to

participate in a fair and meaningful way.

        19.     On December 27, 2017, the Plaintiff was notified through Jimmy Edwards and

Mayor Lyda Krewson that he was not being selected for the position of Police

Commissioner\Chief. The Director of Public Safety, Jimmy Edwards, stated, “If Jason

Stockley didn’t happen you would be the Police Chief”. Plaintiff asserts upon information

believed that this reflects the fact that the Plaintiff's race was clearly a motivating factor in the

decision not to promote the Plaintiff.

        20.     Defendants, by their actions and failure to act, including but not limited to those

described above, have discriminated against Plaintiff and created a hostile work environment

because of his national origin and race, and retaliated against him in violation of the Missouri

Human Rights Act. As a result of Defendants actions and failure to act , Plaintiff has lost and

continues to lose wages and other financial incidents and benefits of employment, has

experienced non-diagnosed emotional pain, suffering, humiliation, embarrassment, mental

anguish, inconvenience and loss of enjoyment of life, and has incurred and will continue to

incur attorney’s fees and costs in connection with this matter.

                                         Count I
                  Title VII Claims Under 42 U.S.C. Section 2000(e) et seq

        21.     Plaintiff adopts and incorporates herein by reference paragraphs 1 through 20

as though fully set forth herein.

        22.     On September 29, 2020, the Department of Justice and the Equal Employment

Opportunity Commission issued its notice of right to sue.

        23.     Plaintiff timely filed his lawsuit within ninety (90) days of the Department of

Justice and the EEOC’s issuance of the notice of right to sue.



                                                 4
  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 5 of 7 PageID #: 5




        Wherefore, having fully plead, the Plaintiff seeks the Court to enter judgment in his

favor against the Defendants for compensatory damages in excess of $25,000, as well as for

appropriate equitable, declaratory and injunctive relief, attorney’s fees and costs, and for such

other and further relief as may be just and proper in the premises.

                                             Count II
                                            Retaliation

        24.     Plaintiff adopts and incorporates herein by reference paragraphs 1 through 23

as though fully set forth herein.

        25.     This Court has jurisdiction pursuant to 28 U.S.C. §1331. Plaintiff further

invokes the supplemental jurisdiction of this Court to hear and decide claims arising under state

law pursuant to 28 U.S.C. §1367. Venue is proper in this District pursuant to 28 U.S.C.

§1391(b).

        26.     On December 20, 2017, Public Safety Director Jimmie Edwards promoted John

Hayden to the position of Police Commissioner. This decision not to promote the Plaintiff was

discriminatory and motivated by race.

        27.     Upon information and belief, Police Commissioner John Hayden took office

and immediately changed the duties and responsibilities held by the Plaintiff, including the

duties and responsibilities of the Assistant Chief of Police.

        28.     The decision to change the duties and responsibilities was an effort to

marginalize an attempt to force the resignation of the Plaintiff.

        29.     On December 27, 2017, when the Plaintiff was notified that he was not going

to be appointed to the position of Police Commissioner, the Director of Public Safety provided

a letter to the Plaintiff indicating that the Plaintiff would receive a pay increase and specifically

asked the Plaintiff not to retire.

        30.     Plaintiff filed his complaint alleging discrimination with the EEOC and the

MHRC on June 22, 2018, prior to the scheduled pay raise.

                                                 5
  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 6 of 7 PageID #: 6




        31.     In addition, on December 27, 2017, the Director of Public Safety Jimmie

Edwards stated in the presence of Mayor Lyda Krewson that not only would he be receiving a

pay increase but that he would, in addition to that pay increase, be receiving the voter approved

$6000 pay increase in July of 2018.

        32.     All commissioned police officers of the St. Louis Metropolitan Police

Department received this voter approved pay increase on July 13, 2018 except Plaintiff.

        33.     The Plaintiff is one of five officers who holds the rank of Lieutenant Colonel.

All five similarly situated Lieutenant Colonels each have different titles associated with their

positions. All report directly to the Commissioner of Police. All other similarly situated

Lieutenant Colonels did receive the $6000 pay increase on July 13, 2018. Only the Plaintiff,

among all other commissioned police officers and Lieutenant Colonels did not receive this pay

increase.

        34.     On August 1, 2018, Plaintiff spoke to Police Commissioner John Hayden in

person and through emails regarding the pay issue and documenting his concerns.

        35.         On June 7, 2018, the Plaintiff inquired of David Daniels, Director of Finance

for the St. Louis Metropolitan Police Department, whether he would be receiving the Prop P

pay increase. Daniels responded by email indicating that he would inquire and would respond

to the Plaintiff.

        36.     On June 22, 2018, the Plaintiff filed his formal complaint of discrimination and

retaliation, as set forth above.

        37.     On July 13, 2018, every other member of the St. Louis Metropolitan Police

Department received a pay increase based upon Proposition P revenues except the Plaintiff.

The decision to deny the pay increase to the Plaintiff was discriminatory and retaliatory for

Plaintiffs complaints against the Defendants.

        38.     The retaliatory actions taken against the Plaintiff are ongoing and continuing.


                                                  6
  Case: 4:20-cv-01851-MTS Doc. #: 1 Filed: 12/22/20 Page: 7 of 7 PageID #: 7




       39.     Defendants, by their actions and failure to act, including but not limited to those

described above, have discriminated against Plaintiff and created a hostile work environment

because of his national origin and race, and retaliated against him in violation of the Missouri

Human Rights Act. As a result of Defendants actions and failure to act , Plaintiff has lost and

continues to lose wages and other financial incidents and benefits of employment, has

experienced non-diagnosed emotional pain, suffering, humiliation, embarrassment, mental

anguish, inconvenience and loss of enjoyment of life, and has incurred and will continue to

incur attorney’s fees and costs in connection with this matter.

       40.     The conduct of Defendants was undertaken willfully, wantonly, maliciously,

with evil motive, and with reckless disregard and indifference for the rights of Plaintiff.

       Wherefore, having fully plead, the Plaintiff seeks the Court to enter judgment in his

favor against the Defendants for compensatory damages in excess of $25,000, prejudgment

interest, as well as for appropriate equitable, declaratory and injunctive relief, attorney’s fees

and costs, and for such other and further relief as may be just and proper in the premises.




                                              Respectfully submitted,

                                              BRUNTRAGER & BILLINGS, P.C.

                                              /s/ Neil J. Bruntrager
                                              Neil J. Bruntrager, #29688
                                              225 S. Meramec Ave., Suite 1200
                                              Clayton, MO 63105
                                              (314) 646-0066
                                              (314) 646-0065 Fax
                                              njbatty@aol.com

                                              Attorney for Plaintiff




                                                7
